Title: To John Adams from George Washington, 20 February 1797
From: Washington, George
To: Adams, John



Dear Sir,
Monday 20th. Feby. 1797

I thank you for giving me the perusal of the enclosed.—The sentiments do honor to the head & heart of the writer;—and if my wishes would be of any avail, they shd. go to you in a strong hope that you will not withhold merited promotion from Mr. Jno. Adams because he is your son.—For with out intending to compliment the father or the mother, or to censure any others: I give it as my decided opinion, that Mr. Adams is the most valuable public character we have abroad;—and that there remains no doubt in my mind that he will prove himself to be the ablest, of all our diplomatic Corps.
If he was now to be brought into that line, or into any other public walk, I could not upon the principle which has regulated my own conduct, disapprove of the caution which is hinted at in the letter.—But he is already entered;—the public, more and more as he is known, are appreciating his talents and worth;—and his country would sustain a loss if these were to be checked by over delicasy on your part.—
With sincere esteem and affectionate regard / I am ever Yours,

Go: WashingtonMy dearest FriendThis is too prescious a morsell to go out of your hands.J. A